Citation Nr: 0026715	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  96-19 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
injury to Muscle Group XVI, left thigh, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of 
injury to Muscle Group XXII, neck, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for paralysis of 
external popliteal (or common peroneal) nerve, left, 
currently evaluated as 30 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to November 
1945.  Service personnel records show that he was awarded the 
Purple Heart.

This appeal arises from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), that denied increased evaluations for the residuals of 
injury to Muscle Group XVI, left thigh; residuals of injury 
to Muscle Group XXII, neck; and paralysis of the external 
popliteal nerve, left; and which denied entitlement to TDIU.

In his February 1995 claim, the veteran also indicated that 
he sought service connection for arthritis and a circulatory 
problem, as secondary to his service-connected left leg 
disorder.  This matter was referred to the RO for appropriate 
action in May 1998.  The claims file does not show that the 
RO has developed these claims.  This matter is again referred 
to the RO for appropriate action.

In addition, an August 1998 VA examination report includes a 
diagnosis of left sciatic nerve injury at the hip, secondary 
to the inservice shrapnel injury.  However, the April 1995 VA 
examination report indicated that further study was to be 
conducted to rule out degenerative disease as a contributing 
factor to the service-connected left leg problems.  An X-ray 
report then evidenced no skeletal abnormality.  A claim for 
service connection for sciatic nerve impairment, either as 
directly related to service or as secondary to the service-
connected residuals of injury to Muscle Group XVI, left, is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The service-connected residuals of injury to Muscle Group 
XVI, left thigh, are manifested by moderately severe 
impairment of the muscle group without bone or joint 
involvement.

3.  The service-connected residuals of injury to Muscle Group 
XXII, neck, are manifested by moderately severe impairment of 
the muscle group without bone or joint involvement.

4.  Neither the old nor the new criteria governing the 
evaluation of muscle injuries is more favorable to the 
veteran.

5.  The service-connected paralysis of external popliteal 
nerve (or the common peroneal) is manifested by incomplete 
paralysis of severe impairment.

6.  Service connection is in effect for the residuals of 
injury to Muscle Group XVI, left thigh, 30 percent disabling; 
residuals of injury to Muscle Group XXII, neck, 20 percent 
disabling; incomplete paralysis of the external popliteal 
nerve, left, 30 percent disabling; scar, base of right neck, 
zero percent disabling; and small metallic fragments in soft 
tissue anterior to left horizontal mandibular ramus, zero 
percent disabling.  The total combined rating is 60 percent.

7.  The veteran's service-connected residuals of injury to 
Muscle Group XVI, left thigh, residuals of injury to Muscle 
Group XXII, neck, and incomplete paralysis of external 
popliteal nerve, left, are the result of the same inservice 
combat wounds and have been continuously rated as 30 percent, 
20 percent, and 30 percent disabling, respectively, from July 
1946.

8.  The veteran's report of discharge shows that he attained 
the rank of private, and that his military occupational 
specialty (MOS) was rifleman.

9.  The veteran has held jobs as a forester and fire 
watchman, and was employed as a nuclear plant laborer and 
fire watchman with one company from 1953 to 1986, when he 
voluntarily retired.

10.  The veteran has no other specialized training or 
education.

11.  The veteran's service connected disabilities alone do 
not render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of greater than 30 percent 
for the service-connected residuals of injury to Muscle Group 
XVI, left thigh, have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.48, 
4.49, 4.50, 4.51, 4.52, 4.53 (1995-1997), 3.321, 3.951, 4.1, 
4.3, 4.7, 4.31, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, 
Diagnostic Code 5316 (1995-1997) (1999).

2.  The criteria for an evaluation of greater than 20 percent 
for the service-connected residuals of injury to Muscle Group 
XXII, neck, have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.48, 4.49, 4.50, 
4.51, 4.52, 4.53 (1995-1997), 3.321, 3.951, 4.1, 4.3, 4.7, 
4.31, 4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 
5322 (1995-1997) (1999).

3.  The criteria for an evaluation of greater than 30 percent 
for the service-connected incomplete paralysis of external 
popliteal nerve, left, have not been satisfied.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 
3.951, 4.1, 4.3, 4.7, 4.31, 4.120, 4.124a, Diagnostic Code 
8521 (1999).

4.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.321, 3.340, 
3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
and for entitlement to TDIU within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).

The Board notes this claim was remanded in May 1998 for 
additional medical records, examination of the nature and 
extent of the service-connected disabilities, and notice of 
the revised laws and regulations governing the evaluation of 
muscle injuries (see 62 Fed. Reg., 30235 (June 3, 1997)).  In 
June 1999, the Board remanded the claim to comply with the 
veteran's request for a hearing before a hearing officer at 
the RO.  A review of the record reflects that the required 
development has been accomplished.  In June 1998, the RO sent 
the veteran a letter requesting that he provide the names and 
addresses of his private health care providers, and 
appropriate release of medical records.  He did not respond.  
Instead, he testified in July 1999 before a hearing officer 
that he had neither sought nor required treatment of his 
service-connected disabilities.  Also of record are VA 
examinations for, inter alia, peripheral nerves, muscles, and 
scars, dated in August 1998.  In addition, the November 1998 
rating decision and supplemental statement of the case both 
evaluate the veteran's muscle disabilities under the revised 
criteria and give him notice of the new criteria.  Finally, 
the claims file contains a transcript of a hearing held 
before a hearing officer at the RO in July 1999.  Hence, the 
Board finds that the RO has complied with the terms of both 
remands.

The veteran has not alleged that any other records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

I.  Increased Evaluations

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  A rating 
decision dated in December 1945 granted service connection 
for a disability described as residuals of multiple gunshot 
wounds, left neck and thigh, with limitation of motion, 
ankle, with hypesthesia lateral and dorsal surface of foot.  
The evidence then of record included service medical records, 
which revealed that the veteran was struck by fragments of a 
mortar shell, sustaining wounds in the neck, right shoulder, 
left leg, left forearm, and mandible.  He underwent numerous 
operations to remove the shrapnel, ligation of the femoral 
artery, and treatment for aneralic infection but results of 
X-rays consistently reveal no bone fracture or other bone 
involvement.  He was hospitalized for more than five months.  
Results of examination revealed no injury to facial nerves or 
muscles; however, there was evidence of altered arterial 
supply, peripheral nerve involvement, and marked atrophy in 
the left lower extremity.  A report of Medical Survey, dated 
in October 1945, reflects that the veteran was found unfit 
for continued service on the basis of the residuals of these 
wounds.  General medical findings were noted to show small, 
well-healed scars over the right side of the neck and medial 
side of the left elbow region; a large, irregular, healed 
scar over the left upper thigh, overlying the femoral 
triangle; absent anterior and posterior tibial artery 
pulsation due to femoral artery ligation; 50 percent loss of 
all ankle motions due to motor weakness; mild hypesthesia 
over the lateral and dorsal surfaces of the foot; and no 
atrophy of the muscles of the thigh and leg.  Neuro-surgical 
findings were noted to show weakness in the right anterior 
tibial muscle groups and mildly impaired sensation in the 
distribution of the right sural and peroneal nerve 
distribution.  The final diagnosis was wounds, multiple.  The 
RO evaluated the disability as 50 percent disabling, 
effective in December 1945.

In July 1946, the RO rated the various disabilities 
separately, assigning 20 percent evaluations for each of the 
following disabilities:  moderately severe wound of Muscle 
Group XVI, left; moderately severe wound of Muscle Group 
XXII, left; and incomplete paralysis of the external 
popliteal nerve (peroneal), effective in July 1946.  The 
evidence then of record included a July 1946 VA examination 
report, which reflects complaints of pain, loss of endurance, 
weakness, loss of dexterity, and numbness and tingling in the 
left leg.  The examiner noted objective observations of some 
atrophy in the left leg with weakness of the entire leg.  The 
veteran was observed to walk with a slight limp and to drag 
his left leg slightly.  Motion of left toes was also 
affected, greater with the great toe in dorsiflexion.  
Paresthesias were detected over the entire leg with 
hypesthesias noted over the foot.  Scars were described as a 
small scar on the right side of the neck and a three-inch 
diameter scar in the groin area of the left anterior thigh.  
The examiner diagnosed weakness and paresthesia in the left 
leg following gunshot wound in groin.

In January 1949, based on the July 1946 VA examination report 
described above, the RO assigned a 30 percent evaluation to 
the residuals of the wound to Muscle Group XVI, left thigh 
and a 30 percent evaluation for the incomplete paralysis of 
the external popliteal nerve, left, effective in July 1946.  
The 20 percent evaluation for the residuals of wound to 
Muscle Group XII, neck, was confirmed and continued.  These 
evaluations have been confirmed and continued to the present 
and, as such, are protected under 38 C.F.R. § 3.951 (1999). 

The veteran has appealed the assignment of the 30 percent 
evaluation for the residuals of residuals of injury to Muscle 
Group XVI, left thigh; the 20 percent evaluation for the 
residuals of injury to Muscle Group XXII, neck; and the 30 
percent evaluation for paralysis of the external popliteal 
nerve, left.  After review of the records, the Board finds 
that the evidence does not support his contentions.

A.  Muscle Injuries

The current 30 percent evaluation for the residuals of mortar 
shell fragment wounds to the left thigh was assigned under 
Diagnostic Code 5316 for injury to Muscle Group XVI, muscles 
of the pelvic girdle and thigh which control flexion of the 
hip.  A 30 percent evaluation contemplates moderately severe 
impairment of this muscle group.  The current 20 percent 
evaluation for the residuals of mortar shell fragment wounds 
to the neck was assigned under Diagnostic Code 5322, for 
injury to Muscle Group XXII, muscles of the torso and neck 
which control rotary and forward movements of the head, 
respiration; and deglutition.  A 20 percent evaluation 
contemplates moderately severe impairment of this muscle 
group.

The Board notes that, effective July 3, 1997, regulations 
concerning the evaluation of disabilities involving muscle 
injuries were revised.  As noted above, the RO evaluated the 
veteran's muscle disabilities under the revised criteria in a 
November 1998 rating decision and notified the veteran of the 
revised regulations in a supplemental statement of the case 
dated in the same month.  Where there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is more 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the current case, the Board finds that neither the old nor 
the new criteria are more favorable to the veteran.  The 
revised criteria are not substantially different from the old 
criteria.  In any event, the new criteria cannot be used as a 
basis to grant a higher evaluation prior to their effective 
date.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Disability of muscles are evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings.  The classification 
of muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  Prior to July 3, 1997, 
a moderately severe disability was presented by evidence of a 
through and through or deep penetrating wound by a high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intramuscular cicatrization.  
The history of the wound should reflect hospitalization for a 
prolonged period in service, by service department records or 
other sufficient evidence, for treatment of a wound of severe 
grade.  Records in the file should show consistent complaints 
of cardinal symptoms of muscle wounds.  If present, evidence 
of unemployability because of inability to keep up with work 
requirements is to be considered.  Objective findings of a 
moderately severe wound include the following:  relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles as compared to the sound 
side; and test results showing positive evidence of marked or 
moderately severe loss of strength and endurance of muscle 
groups involved, as compared with the sounds side.  38 C.F.R. 
§ 4.56(c) (1995-1996).  Under the revised regulation, the 
type of injury associated with moderately severe muscle 
disability is a through and through or deep penetrating wound 
by small high velocity missile or a large low velocity 
missile with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history of 
the wound should reflect hospitalization for a prolonged 
period, by service department records or other evidence, for 
treatment of the wound.  Records in the file should show 
consistent complaints of cardinal symptoms of muscle 
disability wounds and, if present, evidence of inability to 
keep up with work requirements.  Objective findings of a 
moderately severe wound include the following:  entrance and 
(if present) exit scars indicating track of missile through 
one or more muscle groups; indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles as compared to the sound side; and test results 
demonstrating positive evidence of impairment in strength and 
endurance of muscle groups involved, as compared with the 
sound side.  38 C.F.R. § 4.56(c) (1999).

Severe muscle disability, prior to July 3, 1997, was 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile, or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
of and complaints about the wound should remain similar to 
those required for a moderately severe wound, but be more 
aggravated.  Objective findings of a severe wound include the 
following:  extensive, ragged, depressed, and adherent scars 
of skin so situated as to indicate wide damage to muscle 
groups in the track of the missile; possible X-ray results 
which reveal minute multiple scattered foreign bodies; 
moderate or extensive loss of deep fascia or muscle substance 
on palpation; soft or flabby muscles in the wound area; 
muscles not swelling and hardening normally in contraction; 
test results showing positive evidence of severe impairment 
of function in strength and endurance or in coordinated 
motion, as compared with the sound side; electrical tests 
which indicate absent reaction of degeneration with possible 
diminished excitability to faradic current, as compared to 
the sound side.  Objective signs that may be present include 
visible or measured atrophy; adaptive contraction of opposing 
muscle groups; adhesion of scar to bone with epithelial 
sealing over the bone without true skin covering in an area 
where bone is normally protected by muscle; atrophy of muscle 
groups not included in the track of the missile; and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile, provided that sufficient evidence 
of severe disability is also present.  38 C.F.R. § 4.56(c) 
(1995-1996).  Under the revised regulation, the type of 
injury associated with severe muscle disability is a through 
and through or deep penetrating wound by high velocity 
missile or a large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
of the wound should reflect hospitalization for a prolonged 
period, by service department records or other evidence, for 
treatment of the wound.  Records in the file should show 
consistent complaints of cardinal symptoms of muscle 
disability wounds that are worse than those shown for 
moderately severe muscle injuries and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe wound include the following:  ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in the missile track; loss of deep fascia or 
muscle substance, or soft flabby muscles on palpation in 
wound area; abnormal swelling and hardening of muscles in 
contraction; and test results revealing severe impairment in 
strength, endurance, or coordinated movements, as compared to 
corresponding muscles of the uninjured side.  Other objective 
signs of severe muscle disability, if present, may be X-ray 
evidence of minute multiple scattered foreign bodies; scar 
adhesion to bone with epithelial sealing over bone rather 
than true skin covering in an area where the bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(c) (1999).

The regulations pertaining to principals of combined ratings 
of muscle injuries in the same anatomical segment or 
affecting movements of a single joint have not changed 
significantly.  Prior to July 3, 1997, the regulations 
provided that muscle injuries in the same anatomical region, 
such as the shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  Two or more severe 
muscle injuries affecting the motion (particularly strength 
of motion) about a single joint may be combined, but not in 
combination receive more than the rating for ankylosis of the 
joint at an intermediate angle, except with severe injuries 
involving the shoulder girdle and arm, the combination may 
not exceed the rating for unfavorable ankylosis of the 
scapulohumeral joint.  38 C.F.R. § 4.55(a), (b) (1995-1996).  
Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, [or] surgical procedure.  
Dorland's Illustrated Medical Dictionary 86 (2ith ed. 1994).

The revised 38 C.F.R. § 4.55 (1999) provides, in part, that 
the combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
Muscle Groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d) (1999).

The Board notes that the veteran's representative argued, in 
an August 2000 Written Brief Presentation, that the through 
and through nature of the muscle injury to Muscle Group XVI 
warrants a 40 percent evaluation according to 38 C.F.R. 
§ 4.56(4).  The Board notes that, as delineated above, 
through and through or deep penetrating wounds are 
contemplated under the old and new criteria as both 
moderately severely and severely disabling.  To be found 
severely disabling, as distinguished from moderately severe 
and, thus, to warrant the higher evaluation, additional 
symptoms are required by 38 C.F.R. § 4.56 (1995-1999) such as 
a history of wound involving greater damage, including 
shattering bone fracture, open comminuted fracture, and 
intermuscular binding; and objective findings of greater 
impairment, i.e., ragged, depressed, and adherent scars; 
evidence of severe muscle impairment; and such signs as X-ray 
evidence of minute, multiple scattered foreign bodies, and 
adhesion of scar to bone with loss of muscle tissue 
protecting the bone.  This is discussed further, in detail, 
below.

(i).  Muscle Group XVI, Left Thigh

Under both the former and revised criteria, a moderately 
severe injury to Muscle Group XVI is rated as 30 percent 
disabling under Diagnostic Code 5316. A severe injury to 
Muscle Group XVI is awarded a 40 evaluation.  Muscle Group 
XVI is also known as pelvic girdle group 1 and includes the 
psoas, iliacus, and pectineus muscles-the function of which 
is flexion of the hip.

The veteran underwent VA examinations in April 1995 and 
August 1998.  In aggregate, these reports present findings of 
normal bulk and tone without visible atrophy in the left 
lower extremity or buttocks region by motor examination, and 
strength measured at 5 of 5 in all but the left anterior 
tibialis region, which measured 4 of 5 in April 1995 and 3 of 
5 in August 1998.  The wound itself is described as a deep, 
stellate-shaped, depressed scar in the left groin, measuring 
1.5 x 6 x 7 centimeters.  A VA examination for scars, dated 
in August 1998, reflects that the scar measures 10 x 5 
centimeters, is markedly adherent with 50 percent tissue 
loss, but is nontender, smooth, and without inflammation, 
edema, ulceration or breakdown of the skin.  The reports 
reflect further objective observations of no muscle tissue 
loss; no tendon damage; no bone, joint or nerve damage; good 
muscle strength; no muscle herniation; and no joint function 
involvement.  The examiner noted that the muscle group moved 
well and that contraction was appreciated upon movement.  
Concerning the veteran's mobility, the reports note that the 
veteran exhibited some difficulty heel walking, and was 
observed to walk with left footdrop and a mild steppage gait.  
The examiner diagnosed shrapnel wound of left groin in August 
1998, with no loss of function due to pain.

The Board notes that the left anterior tibialis region is 
located in the lower portion of the leg and is part of Muscle 
Group XII.  The evidence reflects no history of injury to 
this muscle group in service, including the in service 
wounding that is the basis for service connection for 
residuals of injury to Muscle Groups XVI and XXII.  Symptoms 
of weakness and impairment of function in this muscle group 
are service connected and evaluated under Diagnostic Code 
8521, for incomplete paralysis of the external popliteal 
nerve, left, discussed later in this decision.  Hence, these 
symptoms involving the left anterior tibialis region shall 
not be considered in evaluating the residuals of injury to 
Muscle Group XVI.

Private hospital and outpatient treatment records reflect 
complaints of recurrent bleeding in the left leg with 
observations of edema, stasis dermatitis, and some 
telangiectatic areas in the left leg.  Yet, these records do 
not establish that the veteran has required treatment for his 
service-connected residuals of injury to Muscle Group XVI, 
left thigh.  Rather, 1993 private hospital records and 
outpatient entries attribute these symptoms to varicose 
veins.  Moreover, an entry dated in 1995 notes, specifically, 
that neurological evaluation found no motor or sensory 
deficits.  VA outpatient treatment records show no complaints 
of or treatment for the service-connected Muscle Group XVI 
injury residuals, left thigh.  As indicated previously, the 
veteran testified in July 1999 that he neither required nor 
sought treatment for this service-connected disability.  In 
addition, he stated he does not require either a brace or a 
cane for this disability.

After review of the evidence, the Board finds that the 
veteran's disability from mortar shell fragment wound of the 
left thigh is not severe as contemplated under either the old 
or the new criteria, as the type of injury, history and 
complaints, and objective findings are not consistent with 
such a level of disability.  The wound to the left thigh was 
through and through and involved a history of surgical 
removal of shrapnel, ligation of the femoral artery, 
infection and five months' hospitalization.  Nonetheless, 
there is no evidence of bone involvement, extensive 
debridement, sloughing of soft parts, or intermuscular 
binding or scarring.  And, while the veteran avers he 
experiences some of the cardinal signs and symptoms, such as 
pain, weakness, and impaired coordination, such signs are 
contemplated by the 30 percent evaluation for moderately 
severe injury.  Moreover, objective findings as reflected in 
the medical evidence do not suggest wide damage to the muscle 
group, loss of deep fascia or muscle substance, or soft 
flabby muscle in the wound area.  There is no indication of 
severe impairment of function with tests of strength, 
endurance, or coordination.  The record does not contain 
findings of minute, multiple scattered foreign bodies, 
diminished muscle excitability, visible or measurable 
atrophy, adaptive contraction of an opposing group of 
muscles, or induration or atrophy of an entire muscle.  And, 
while the medical evidence does describe the scar as 
depressed and markedly adherent with 50 percent tissue loss, 
it is nowhere contended or shown that the scar is ragged or 
adhering to the bone.

After consideration of the evidence and for the foregoing 
reasons, the Board concludes that the criteria for an 
evaluation greater than 30 percent for the residuals of 
injury to Muscle Group XVI, left thigh, under Diagnostic Code 
5316 are not met under either the old or the new criteria.  
Specifically, the medical evidence demonstrates that the 
residuals of injury to Muscle Group XVI, left thigh, are 
manifested by symptomatology that is indicative of a 
disability level that is no more than moderately severe. 

Where the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, separate ratings may 
be assigned under the appropriate diagnostic code without 
violating the provisions of 38 C.F.R. § 4.14.  See VAOPGCPREC 
23-97 (July 1, 1997); see also Esteban v. Brown, 6 Vet. App. 
259, 261 (1994).

Diagnostic Codes 7803, 7804, and 7805 offer separate, 
compensable evaluations for scars that are superficial, 
poorly nourished with repeated ulceration; tender and painful 
on objective observation; or that limit the function of the 
affected part.  However, the medical evidence simply does not 
establish that the left groin scar-while deep, depressed, 
adherent, and manifested by tissue loss-exhibits the 
required manifestations for compensation under these 
diagnostic codes.  Rather, the medical evidence demonstrates 
that the scar is nontender and without ulceration, breakdown 
of the skin, inflammation, or edema.  Private medical records 
indicate that the scar, while deep, is without arteriovenous 
fistula or bruit.  The scar is described as white, of smooth 
texture, and markedly disfiguring.  But Diagnostic Code 7800, 
which addresses disfiguring scars, affords compensable 
evaluations only for disfiguring scars of the head, face, or 
neck. 

After consideration of the evidence, the Board finds that 
separate, compensable evaluations are not warranted under 
Diagnostic Codes 7803, 7804, and 7805.  Specifically, the 
medical evidence does not show that the left groin scar is 
poorly nourished or ulcerated, tender or painful, or that it 
impairs function of the left hip.

(ii).  Muscle Group XXII, Neck

Under both the former and revised criteria, a moderately 
severe injury to Muscle Group XXII is evaluated as 20 percent 
disabling under Diagnostic Code 5322.  A severe injury to 
Muscle Group XXII is awarded a 30 percent evaluation.  Muscle 
Group XXII is also known as the lateral, supra- and 
infrahyoid group or, muscles of the front of the neck, and 
includes the trapezius I (clavicular insertion), 
sternocleidomastoid, the "hyoid" muscles, sternothyroid, 
and digastric muscles-the function of which is the rotary 
and forward movements of the head, respiration, deglutition.

The veteran underwent VA examinations in April 1995 and 
August 1998.  In aggregate, these reports present findings 
including intact extraocular muscles and cranial nerves II-
XII; the veteran's face was observed to be symmetric with 
normal sensation.  Tongue and palate were midline.  Pupils 
were equal, round, and reactive to light; visual fields were 
full to confrontation.  Muscle strength was measured at 5 of 
5 in the sternocleidomastoid and in the upper extremities, 
with normal tone and bulk throughout.  Cerebellar examination 
revealed normal finger-nose-finger and rapid alternating 
movement; and cerebellar and cerebral function were found to 
be normal.  Deep tendon reflexes measured 2+ in the upper 
extremities, but glove pinprick loss was noted in an area 
below the elbows.  Carotid arteries were normal.  The wound 
itself was described as a small, slightly depressed scar at 
the base of the right neck over the carotid vessels, measured 
in August 1998 as 1 centimeter in diameter, pencil-eraser 
size.   The reports reflect further objective observations of 
no muscle tissue loss; no tendon damage; no bone, joint or 
nerve damage; good muscle strength; no muscle herniation; and 
no joint function involvement.  The examiner noted that the 
muscle group moves well and that contraction was appreciated 
upon movement.  The examiner diagnosed shrapnel wound of 
right neck in August 1998, with no loss of function due to 
pain.

VA and private hospital and outpatient treatment records 
reflect no complaints of or treatment for the service-
connected residuals of injury to Muscle Group XXII.  As 
indicated above, the veteran testified in July 1999 that he 
neither required nor sought treatment for this service-
connected disability.  

After review of the evidence, the Board finds that the 
veteran's disability from mortar shell fragment wound of the 
neck is not severe as contemplated under either the old or 
the new criteria, as the type of injury, history and 
complaints, and objective findings are not consistent with 
such a level of disability.  The wound to the neck was 
through and through, involved surgical removal of shrapnel, a 
history of infection, and five months' hospitalization.  
Nonetheless, service medical records show no evidence of bone 
or muscle damage involving the neck wound, extensive 
debridement, sloughing of soft parts, or intermuscular 
binding or scarring.  And, while the veteran avers he 
experiences some of the cardinal signs and symptoms, such as 
pain, such signs are contemplated by the 20 percent 
evaluation for moderately severe injury.  Moreover, objective 
findings as reflected in the medical evidence do not suggest 
wide damage to the muscle group, loss of deep fascia or 
muscle substance, or soft flabby muscle in the wound area.  
There is no indication of severe impairment of function with 
tests of strength, endurance, or coordination.  The record 
does not contain findings of minute, multiple scattered 
foreign bodies, diminished muscle excitability, visible or 
measurable atrophy, adaptive contract of an opposing group of 
muscles, or induration or atrophy of an entire muscle.  
Finally, while the medical evidence describes the scar as 
depressed, it is only slightly so.  It is not contended or 
shown that the scar is ragged, or adherent to bone.

After consideration of the evidence and for the foregoing 
reasons, the Board concludes that the criteria for an 
evaluation greater than 20 percent for the residuals of 
injury to Muscle Group XXII, neck, under Diagnostic Code 5322 
are not met under either the old or the new criteria.  
Specifically, the medical evidence demonstrates that the 
residuals of injury to Muscle Group XXII, neck, are 
manifested by symptomatology that is indicative of a 
disability level that is no more than moderately severe.  

In the November 1998 rating decision, the RO granted service 
connection for a scar at the base of the right neck, as a 
residual of the service-connected injury to Muscle Group 
XXII, neck, evaluating the disability separately as zero 
percent disabling, effective in February 1995.  See Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Board will thus 
consider whether a compensable evaluation may be granted for 
the scar.  Diagnostic Codes 7803, 7804, and 7805 offer 
separate, compensable evaluations for scars that are 
superficial, poorly nourished with repeated ulceration; 
tender and painful on objective observation; or that limit 
the function of the affected part.  In addition, Diagnostic 
Code 7800 affords separate, compensable evaluations for 
disfiguring scars of the head, face, and neck.  The veteran 
has stated that the scar becomes irritable.  However, the 
medical evidence does not reflect any objective observations 
of irritation in the neck scar sight.  Moreover, the medical 
evidence simply does not establish that the scar on the neck 
is tender or ulcerated, that it is inflamed, swollen, or that 
the skin has broken down.  Rather, the scar is described as 
nontender, nonadherent, smooth and without significant loss 
of underlying tissue.  It is one centimeter in size, and the 
shape of a pencil eraser.  It is described, specifically, in 
August 1998 as being non-disfiguring.

After consideration of the evidence, the Board finds that 
separate, compensable evaluations are not warranted under 
Diagnostic Codes 7800, 7803, 7804, and 7805.  Specifically, 
the medical evidence reflects no findings that the neck scar 
is disfiguring, poorly nourished or ulcerated, tender or 
painful, or that it limits movement of the neck.

B.  Nerve Injury

The current 30 percent evaluation for the service-connected 
paralysis of common peroneal nerve was assigned for severe 
incomplete paralysis of the external popliteal nerve (or 
common peroneal) under Diagnostic Code 8521.  A 40 percent 
evaluation is afforded for complete paralysis of the common 
peroneal nerve.  Complete paralysis consists of the following 
symptoms:  foot drop and slight droop of the first phalanges 
of all toes, inability to dorsiflex the foot, inability to 
extend the proximal phalanges of the toes (dorsal flexion), 
inability to abduct the foot, weakened adduction, and 
anesthesia covering the entire dorsum of the foot and toes.

Neurological disabilities are to be rated in proportion to 
the impairment of motor, sensory, or mental functions.  
Psychotic manifestations, complete or partial loss of use of 
one or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, injury to the skull, etc., are to be 
considered particularly.  Concerning injury to peripheral 
nerves and the residuals, attention is to be given to the 
site and character of the injury, the relative impairment in 
motor function, trophic changes, or sensory disturbances.  
38 C.F.R. § 4.120 (1999).  A note preceding the evaluations 
afforded for diseases of the peripheral nerves, under 
38 C.F.R. § 4.124a (1999) directs that the term "incomplete 
paralysis," in conjunction with peripheral injuries, refers 
to a degree of lost or impaired function substantially less 
than the type picture for complete paralysis.  When the 
involvement is wholly sensory, the rating should be granted 
at a mild, or at most, moderate, degree of impairment.  Id.

The April 1995 and August 1998 VA examination reports 
present, in aggregate, objective findings of weakness and 
decreased sensation in the left lower extremity.  
Specifically, strength in the left anterior tibialis region 
measured 4 of 5 in April 1995, and 3 of 5 in August 1998.  In 
addition, musculature in the left lower extremity was 
observed to be less developed as compared with the right, 
with mild atrophy to the anterior tibialis specifically 
noted.  Sensory examination revealed decreased pinprick and 
temperature discrimination on the lateral aspect of the left 
lower leg, extending from the knee to the great toe.  Left 
pedal pulse was absent.  Deep tendon reflexes were measured 
at 2, knee jerk, and at 1+, ankle jerk, bilaterally, in April 
1995.  In August 1998, they measured 2+ throughout but were 
absent, bilaterally at the ankle.  Toes were downgoing.  The 
veteran was observed to walk with a mild or slight left 
steppage, and to exhibit left foot drop, described as 
slapping in August 1998.  However, he was also observed to 
have good inversion and toe flexion in the left foot.  In 
April 1995, the examiner diagnosed probable left peroneal 
neuropathy with good inversion and toe flexion.  The August 
1998 report contains diagnoses of left foot drop and 
hypesthesia of the left lower extremity and left sciatic 
nerve injury at the hip.  The examiner opined that the 
veteran's primary functional deficit is a component of the 
superficial peroneal nerve supplying the anterior tibialis 
and sensation to the lateral aspect of the left, as well as 
the foot.

Private hospital and outpatient treatment records reflect 
complaints of and treatment for the left leg.  As discussed 
above, the records show that the condition for which the 
veteran was treated was attributed to varicose veins rather 
than his service-connected nerve disability.  Rather, an 
entry dated in 1995 notes, specifically, that neurological 
evaluation found no motor or sensory deficits.  Other private 
and VA outpatient and hospital treatment records document no 
complaints of or treatment for this disability.  And, as 
noted previously, the veteran testified in July 1999 that he 
neither required nor sought treatment for this service-
connected disability.

After consideration of the evidence, the Board concludes that 
the criteria for an evaluation greater than 30 percent for 
incomplete paralysis of the external popliteal nerve, left, 
are not met.  Specifically, the medical evidence simply does 
not show that the nerve is completely paralyzed.  Rather, the 
medical evidence shows that the veteran can move his left 
foot, exhibiting good inversion and toe flexion.  The medical 
evidence demonstrates diminished, but not absent, sensation 
in the lower extremity and foot, and decreased, but not 
absent strength, in the lower extremity. 

C.  DeLuca Considerations

In rating these service connected disabilities, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 2020 
(1995).  Objective observations of pain, weakness, loss of 
sensation, muscle atrophy, loss of strength, and loss of 
coordination were noted by the examiners and considered in 
the level of impairment and loss of function attributed these 
disabilities.  The Board notes that these manifestations are 
contemplated in the evaluations already awarded the veteran 
for these disabilities.  Consequently, the veteran's 
complaints, by themselves, do not support the assignment of 
higher evaluations for these disabilities.  As discussed 
above, the ratings now assigned account for the pain, 
weakness, loss of sensation, muscle atrophy, loss of 
strength, and loss of coordination demonstrated.  The 
presence of other factors listed in 38 C.F.R. §§ 4.48, 4.49, 
4.50, 4.51, 4.52, 4.53 (1995-1997), 4.40, 4.45, 4.59, and 
4.120 (1999) are not shown.

II.  TDIU

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (1999).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In the present case, the evidence of record indicates that 
the veteran attained the rank of private and that he served 
as a rifleman during active duty.  He was seriously wounded 
during combat, and was discharged as unfit for duty as a 
result of his wounds.  Since his discharge from active 
service, he has worked as a laborer and a fire watchman.  He 
reported employment with the same company from 1949 to 1986.  
A response from the veteran's employer indicates that he 
worked from 1953 to 1986, when he left due to retirement.  
The veteran testified in July 1999 that he could have worked 
longer if not for his disabilities and the harassment he 
endured from his superiors because of his duty restrictions; 
thereby earning a larger pension.  Nonetheless, he also 
testified that he retired because he reached the age of 62, 
rather than as a result of his disabilities.  While he stated 
he is receiving retirement pay from his employer and the 
Social Security Administration, he has not indicated or 
testified that he is receiving a disability pension-either 
through his former employer or through the SSA.

Service connection is currently in effect for the residuals 
of injury to Muscle Group XVI, left thigh, 30 percent 
disabling; residuals of injury to Muscle Group XXII, neck, 20 
percent disabling; incomplete paralysis of the external 
popliteal nerve, left, 30 percent disabling; scar, base of 
right neck, zero percent disabling; and small metallic 
fragments in soft tissue anterior to left horizontal 
mandibular ramus, zero percent disabling.  The total combined 
rating is 60 percent.

The veteran's service-connected residuals of injury to Muscle 
Group XVI, left thigh, residuals of injury to Muscle Group 
XXII, neck, and incomplete paralysis of external popliteal 
nerve, left, are the result of the same inservice combat 
wound and have been continuously rated as 30 percent, 20 
percent, and 30 percent disabling, respectively, from July 
1946.  He thus meets the percentage requirements of 38 C.F.R. 
§ 4.16(a).  

The Board has reviewed the entire record and finds no 
evidence that the veteran's service-connected disabilities, 
standing alone, render him incapable of securing or following 
a substantially gainful occupation.  The veteran manifests 
serious impairment of function in his left lower extremity, 
as demonstrated in the medical evidence, and as reflected in 
his overall combined evaluation of 60 percent.  And, the 
veteran has testified that, while employed, he was restricted 
from climbing, heavy lifting, prolonged standing, overtime, 
and from wearing radiation clothing.  Yet, nowhere does the 
veteran contend, nor does the record establish, that he is 
precluded from sedentary labor.  The record does not show 
that the veteran has any other specialized training or 
education, nonetheless, he was employed by the same company 
as a laborer and fire watchman for more than 33 years by his 
employer's report, and more than 36 years by his own report.

The veteran further testified that, as a result of his work 
restrictions, his employer attempted to terminate him and 
refused to allow him to work overtime, which resulted in the 
veteran earning substantially less than his co-workers.  The 
veteran testified that he subsequently retired at the age of 
62 rather than continue working until 65 because he did not 
want to fight the company in order to remain employed.  He 
has offered a lay statement, dated in July 1999, from a 
witness who observed these events.  The Board accepts the 
veracity of the veteran's statements, and that of his 
witness.  However, the veteran also testified that his 
retirement at 62 was voluntary and because he had attained 
retirement age; not because of his service-connected 
disabilities or on disability retirement.  A statement from 
the veteran's employer confirms that he left employment due 
to retirement.

As noted above, the veteran's residuals of injury to Muscle 
Group XVI, left thigh, XXII, neck, and left external 
popliteal nerve disability have been static since 1946.  In 
addition, the veteran testified that he has not been employed 
since he retired in 1986.  However, it has not been 
contended, and the evidence does not establish, that the 
veteran's employment had been provided on account of his 
disability or in consideration of his disability.  It has 
further not been established that the veteran was terminated 
from his employment because of his service-connected 
disability.  Rather, the evidence shows that he voluntarily 
retired after 33-36 years of continuous service.  Finally, it 
is not contended, nor shown in the evidence, that his 
employment was occasional, intermittent, try-out or otherwise 
unsuccessful.  Again, the evidence shows that the remained 
employed for 33-36 years with the same company, and that 
employment was terminated as a result of the veteran's 
voluntary retirement.  Hence, he is not considered 
unemployable under 38 C.F.R. § 4.18.

The claims file contains no statements from past or potential 
employers, and no medical expert opinions or findings stating 
that the veteran is unemployable.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment, nor has he required hospitalization, for his 
service-connected disabilities.  As noted above, he testified 
in July 1999 that he stopped working secondary to his 
service-connected disabilities.  However, the medical 
evidence and factual record simply do not concur, as 
discussed above. Moreover, the veteran's own testimony is 
inconsistent.  Upon direct questioning, he stated that he 
retired because he was eligible to do so.  Hence, the 
evidence cannot establish that the service-connected 
disabilities, alone, interfere markedly with his employment 
so as to make application of the schedular criteria 
impractical.  As a whole, the evidence does not show that the 
impairment resulting solely from the residuals of injury to 
Muscle Group XVI, left thigh, residuals of injury to Muscle 
Group XXII, neck, incomplete paralysis of external popliteal 
nerve, left, and scar, base of right neck, alone, warrant 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
these service-connected disabilities is adequately 
compensated by the evaluations assigned.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
(1999) is not warranted.

It is apparent from the record that the veteran has a number 
of disorders which, in combination, are considerably 
disabling.  Based on the description of the impairments due 
to the service-connected disabilities, as contained in the 
medical evidence of record-including treatment records and 
examination reports-the Board simply cannot find that the 
veteran's service-connected disabilities, standing alone, are 
so severe as to render him unable to secure and follow a 
substantially gainful occupation.  The veteran's current 
combined disability evaluation of 60 percent contemplates 
significant industrial impairment resulting from his service 
connected disabilities.  However, the record contains no 
evidence that such disabilities result in impairment of his 
intellectual functioning or would, by itself, prevent him 
from engaging in sedentary employment.

The record does not reflect any unusual circumstances that 
place the veteran in a different position than other veterans 
with the same disability rating.  Accordingly, the Board 
concludes that he is not entitled to a total rating for 
compensation based on unemployability pursuant to either 
38 C.F.R. § 4.16 or 38 C.F.R. § 3.321(b) (1999).


ORDER

An evaluation greater than 30 percent for the residuals of 
injury to Muscle Group XVI, left thigh, is denied.  An 
evaluation greater than 30 percent for incomplete paralysis 
of external popliteal nerve, left, is denied.  An evaluation 
greater than 20 percent for the residuals of injury to Muscle 
Group XXII, neck, is denied.

Entitlement to TDIU is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

